Bash, J.:
The indictment accuses William A. Myers of the crime of a'misdemeanor, to wit, a violation of section 31 of the Liquor Tax Law of the State of New York, committed as follows: “The said William A. Myers, prior to the date hereof, and on or about the ninth day (of) November, in the year of our Lord one thousand nine hundred apd four (1904), at town of Galen in the county of Wayne and State of Bew York, with force and arms, and without having paid a tax as provided in section eleven of said Liquor Tax Law, and obtained and posted the liquor tax certificate as provided in said law, unlawfully and willfully did sell certain liquors in quantities less than five wine gallons at a time to Aaron Rhinehart and Edward A. Leonard, and to divers other persons to the grand jurors aforesaid unknown, and did then and there deliver and cause to be delivered in pursuance of such sale to the said Aaron Rhinehart and Edward A. Leonard, and to the said divers persons to the grand jurors aforesaid unknown, said liquors, against the form of the statute in such case made and provided, and against the peace of the People of the State of Bew York and their dignity.”
The Liquor Tax Law (Laws of 1896, chap. 112, § 2, as amd. by Laws of 1903, chap. 486) defines the term “ liquors,” as used in the act, to include and mean all distilled or rectified spirits, wine, fermented and malt liquors, and states that a sale of less than five wine gallons shall be “ trafficking in liquors ” within the provisions of the act.
Section 31 of said statute (as amd. by Laws of 1903, chap. 486) provides that it shall not be lawful for any person who has not paid a tax and posted the liquor tax certificate provided by the act to sell, etc., liquors in any quantity less than five wine gallons at a time, nor, without having paid such tax and complied with the provisions of the act, to sell, etc., liquor in any quantity whatever, any part of which is be drunk on the premises of such vendor.
*145The statute defines the term liquors as used in the act to include and mean all distilled and rectified spirits, etc., and makes it unlawful for any person who has not complied with the provisions of the act to sell, etc., liquors in quantities less than five wine gallons at a time.
The indictment charges the defendant with having sold, in violation of section 31 of the act, certain liquors. It follows the language of the act. To have charged that the liquors alleged to have been sold were “ distilled or rectified- spirits, wine, fermented and malt liquors,” would not have any more clearly defined or described the kind of liquors alleged to have. been sold. That is done by the provisions of the statute. The definition excludes from the meaning of the term “liquors,” as used in the statute and in the indictment, any but the kind of liquors, the sale of which is made unlawful, to wit, distilled or rectified spirits, wine, fermented and. malt liquors. ' .
“An indictment for a statutory misdemeanor, which charges the facts constituting the crime in the words of the statute, and- contains averments as to time, place, person -and other' circumstances to identify the particular transaction is good.” (People v. West, 106 N. Y. 293.)
It is urged that it was necessary to allege the kinds and quantities of - liquors sold to show that they were the kind of liquors included in the generic term “ liquors ” in section 2 of the Liquor Tax Law, also to give defendant notice of' the facts of the charge and to plead it against future prosecution.
As already suggested, the generic term “ liquors ” is for the purposes of the statute given to “ all distilled or rectified spirits, wine, fermented and malt liquors,” and denotes only the kind or sort of ■liquors the sale of which is unlawful when made in violation of the provisions of the statute.
To have alleged, as in the usual form of indictment under the former Excise -Law (Laws of 1892, chap. 401, as amd.), that defendant sold one gill of rum, one gill of brandy,- one gill of whisky, etc., under which form of indictment proof of the sale of any one of the kind of liquors, and in any quantity less than five, gallons, was permitted, would not have made the pleadings more definite and certain. The time when, the place where and the names of the per*146sons, to whom the "liquors were sold, gave the defendant the required notice- of ■ the facts of. the charge upon which to plead against a future prosecution, . .
The judgment and qrder should be reversed and the demurrer to the indictment overruled, with leave, to the defendant to"plead to the indictment.
All concurred.
Judgment and order reversed 'and demurrer overruled, with leave to the defendant to plead to the indictment. ■